DETAILED ACTION


Reasons for Allowance 

The following is an examiner’s statement of reasons for allowance: Claims 1-5, 7-11, 13-15, 17-19 and 21-24.
 Applicant’s amendments and/or remarks regarding currently pending independent claims 1, 13 and 17, have been considered are persuasive to overcome the rejection.
However, upon further review and search, main Claims 1, 13 and 17, are considered allowable since when reading the claims in light of the specification, none of the references searched and of record alone or in combination disclose or suggest the combination of the limitations specified in independent claims 1, 13 and 17.
Specifically, claims 1, contain subject matter allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of said prior art which teaches, as recited in main claim 1, [i.e. A sheet aligning mechanism comprising: a first conveyance mechanism disposed on a first side of a sheet conveyance path; and a second conveyance mechanism disposed on a second side of the sheet conveyance path opposite to the first side, a nip being formed between the first and second conveyance mechanisms, wherein the first conveyance mechanism includes a first roller, a second 
Main Claim 13 and 17, also contains the same language resulting in indication of allowable subject matter as claim 1. Therefore the reasons for indicating allowable subject matter of claims 13 and 17 are the same as claim 1, above.
For at least the above reasons, the prior arts of the record don’t teach or suggest the combination features of claims 1, 13 and 17.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472.  The examiner can normally be reached on 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NEGUSSIE WORKU/Primary Examiner, Art Unit 2677